SAFE HARBOR •This presentation may contain forward-looking statements thatare covered under the provisions of Section 27A of theSecurities Act of 1933 regarding Safe Harbor statements.Forward-looking statements may involve revenue, incomeand other business activities of Rick's Cabaret. Actual resultscould differ materially from those projected in the forward-looking statements as a result of many factors, including butnot limited to the risks associated with operating an adultbusiness, our ability to complete the acquisitions of newbusiness units, business climates in cities where we operate,the success or lack thereof in building the company'sbusinesses, and numerous other factors. Under provisions ofthe Safe Harbor section, the company is under no obligation tocorrect, update or amend oral statements. Definitiveinformation about the company is presented on thecompany's Website, www.ricks.com, and in filings made to theSEC, which are also available on the Website. RICK’S CABARET OVERVIEW Rick’s Cabaret is the Premier Upscale Gentlemen’s
